FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VAZKEN MOVSESIAN; HARRY                  
ARZOUMANIAN; GARO AYALTIN;
MIRAN KHAGERIAN; ARA
KHAJERIAN, individually and on
behalf of all others similarly
situated including thousands of
senior citizens, disabled persons,
and orphans as well as on behalf
of the general public and acting in
the public interest,                         No. 07-56722
                 Plaintiffs-Appellees,         D.C. No.
                  v.                        CV-03-09407-
                                              CAS-JWJ
VICTORIA VERSICHERUNG AG, a
German corporation; ERGO                       ORDER
VERSICHERUNGSGRUPPE AG, a
German corporation,
                          Defendants,
                 and
MUNCHENER RUCKVERSICHERUNGS-
GESELLSCHAFT AKTIENGESELLSCHAFT
AG, a German corporation,
               Defendant-Appellant.
                                         
                   Filed November 7, 2011




                             20161
20162      MOVSESIAN v. VICTORIA VERSICHERUNG AG
                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

   Judge Bybee did not participate in the deliberations or vote
in this case.